Citation Nr: 0931428	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for mood disorder, 
secondary to service-connected thoracolumbar spine strain 
with degenerative changes L2-L4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to 
October 1986.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2007 rating 
decision, by the Seattle, Washington, Regional Office (RO), 
which denied the Veteran's claim of entitlement to service 
connection for mood disorder secondary to his service-
connected thoracolumbar spine strain with degenerative 
changes L2-L4.  He perfected a timely appeal to that 
decision.  

On June 18, 2009, the Veteran appeared at the Las Vegas, 
Nevada RO and testified at a videoconference hearing before 
the undersigned Acting Veterans Law Judge, sitting in 
Washington, DC.  A transcript of the videoconference hearing 
is of record.  In June 2009, the Veteran's representative 
submitted additional evidence directly to the Board for which 
he has provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2008).  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's mood 
disorder is causally related to his service-connected 
thoracolumbar spine strain with degenerative changes L2-L4.  


CONCLUSION OF LAW

The Veteran's mood disorder is proximately due to or the 
result of the service-connected thoracolumbar spine strain 
with degenerative changes L2-L4.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the Veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Legal criteria.

Service connection may be established for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008); See Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. 
§ 3.310 directed, in pertinent part, that:

a) General. Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service-connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  The Court clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The term, "disability", as contemplated by the 
VA regulations, means "impairment in earning capacity 
resulting from . . . [all types of] diseases or injuries 
[encountered as a result of or incident to military service] 
and their residual conditions. . . ." 38 C.F.R. § 4.1 (1990). 
. . .Such a definition of "disability" follows the overall 
statutory and regulatory purpose of the veterans' 
compensation law. This purpose is reflected in the ratings 
system, which rates different mental and physical maladies 
based upon diminished earning capacity. . . . Hence, although 
"disability" is not defined by [§ 1153] for compensation 
purposes, the regulatory definition adopted [in 38 C.F.R. § 
4.1] is a reasonable one.

The Court holds that the term "disability" as used in § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order: To the extent [that] such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C. § 1110, service connection should be established. 
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. Cf.  38 C.F.R. § 3.322 (1994) (in 
compensating for aggravation of a preservice disability by 
active service, it "is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule . . .").  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

On October 10, 2006, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 3.310.  The amended regulation, in 
pertinent part, states that:

a) General. Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (effective October 
10, 2006).  This case predates the regulatory change.  
Regardless, the recent change to section 3.310 is not 
relevant as the grant is on the basis of causation, not 
aggravation.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III.  Analysis.

By a rating action in May 2006, the RO granted service 
connection for thoracolumbar spine strain with degenerative 
changes L2-L4.  In a statement in support of claim (VA Form 
21-4138), the Veteran requested service connection for a mood 
disorder, claimed as secondary to the service-connected 
thoracolumbar strain with degenerative changes.  The Veteran 
contends that his back disorder is the cause of his mood 
disorder.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

In the present case, there is no dispute that the Veteran is 
service-connected for thoracolumbar spine strain with 
degenerative changes L2-L4.  There is also no dispute as to 
the existence of a current mood disorder.  Indeed, submitted 
in support of the Veteran's claim was a VA progress note 
dated in July 2006, which reflects an assessment of mood 
disorder due to service-connected medical condition.  VA 
progress notes dated from March 2006 through October 2006 
shows that the Veteran received ongoing psychotherapy for a 
mood disorder.  

In assessing the Veteran's secondary service connection 
claim, the sole question remaining for consideration is 
whether the medical evidence demonstrates a causal 
relationship between the service-connected thoracolumbar 
spine strain and the mood disorder.  Such records include the 
July 2006 VA progress note indicating that the Veteran's mood 
disorder is related to his service-connected medical 
condition; his only service-connected disorder is the 
thoracolumbar spine disorder.  

The claims folder contains a March 2007 VA examination 
report.  At that time, it was noted that the Veteran has 
suffered from back pain ever since he was involved in a motor 
vehicle accident in 1986.  The Veteran indicated that his 
whole life changed since the accident; he used to be active, 
more sociable, but now he is in a rut and doesn't have the 
patience to deal with life.  He didn't know why he had his 
mood swings; that is, why he gets upset.  Following a mental 
status examination, the veteran was diagnosed with adjustment 
disorder of adulthood with depressed mood, and personality 
disorder NOS.  The examiner stated that the adjustment 
disorder of adulthood with depressed mood is not caused by or 
a result of the Veteran's service-connected back disorder or 
degenerative disc disease.  

The Veteran was seen at the mental health clinical in July 
2007.  At that time, he reported that he continued to suffer 
from severe and chronic depression, anxiety, labile mood 
swings, disillusionment, and social withdrawal resulting from 
his traumatic military sexual experiences.  The Veteran 
indicated that it has been emotionally difficult for him to 
accept the chronic pain and physical limitations imposed by 
his service-connected spinal condition.  Following a physical 
examination, the assessment was mood disorder due to service-
connected medical condition.  The treating psychologist 
stated that, after reviewing the Veteran's service records 
and his current medical records, it was his professional 
opinion that the Veteran's current condition is "more likely 
than not" related to his inservice condition.  A similar 
opinion was expressed in a May 2008 mental health outpatient 
treatment note.  

At his personal hearing in June 2009, the Veteran reported 
that he is unable to participate in any type physical 
activity due to discomfort in his back; the discomfort is 
caused mainly by pain.  The Veteran indicated that he is 
currently employed, and he is in constant pain from his back.  
The veteran testified that the mood disorder also puts a 
damper on his relationship.  The Veteran maintains that his 
back disorder causes mood swings; he is angry all the time.  
The Veteran indicated that he has gained an excess of 60 
pounds as a result of his inability to be active due to his 
back pain.  It was argued that the opinion of the treating 
physician is more probative than that of the VA examiner who 
only conducted the examination.  

Submitted in June 2009 was another VA outpatient treatment 
note from the mental health clinic, which shows that the 
Veteran was seen for evaluation in February 2009.  Following 
a mental status examination, the assessment was mood disorder 
due to service-connected medical condition.  The examiner 
stated that after reviewing the Veteran's service records and 
his current medical records, it was his professional opinion 
that the Veteran's current condition is "more likely than 
not" related to his inservice condition.  

After a careful review of the evidence of record, the Board 
finds that service connection for a mood disorder is 
warranted.  In this regard, the Board notes that there is 
conflicting evidence concerning the relationship between the 
current mood disorder and his service-connected thoracolumbar 
spine disorder.  In this regard, the Board notes that the RO 
stated that greater weight was assigned to the March 2007 VA 
examination as it was not only conducted by a board certified 
psychiatrist, but the examiner based the opinion on a review 
of the claims file to include service medical records and 
personnel records, as well as ongoing psychiatric reports.  
However, the Board finds that the treating physician at the 
mental health clinic, in offering his opinion, reviewed the 
Veteran's claims file including his service records and his 
current medical records.  It is noteworthy that this 
physician has been treating and following the Veteran at 
least since July 2006.  In this regard, the Board finds that 
the evidence with respect to secondary service-connection is 
in approximate balance.  As there is no sound basis for 
choosing one medical opinion over the other; the evidence is 
at least in a state of equipoise.  As the weight of the 
evidence for and against the claim is in relative equipoise 
on the question of whether the veteran's service-connected 
thoracolumbar spine strain caused or contributed to the 
development of a mood disorder, the Board will resolve such 
reasonable doubt in the Veteran's favor.  With the resolution 
of reasonable doubt in the Veteran's favor, the Board finds 
that service connection for a mood disorder is warranted.  

Accordingly, the Board finds that the positive and negative 
evidence of record is at least in relative equipoise and that 
the benefit of the doubt rule applies.  Where the benefit of 
the doubt doctrine applies, the claim must be allowed.  38 
U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 
(2006); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a mood disorder is granted.  




____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


